DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2016/0274558 (Strohmenger).


Claim 1:
The cited prior art describes a method comprising: (Strohmanger: “The subject application relates generally to industrial automation, and, more particularly, to cloud-based analytics for industrial automation.” Paragraph 0001; “Presented herein are various systems, methods, and techniques of the disclosed subject matter that relate to the use of data analysis (e.g., big data analysis) in a cloud platform to facilitate performing analytics on an industrial automation system(s) to improve performance of the industrial automation system(s).” paragraph 0006)
collecting data related to a batch process from different departments within a batch processing facility into a common data repository; (Strohmanger: “At 1902, a set of data (e.g., industrial-automation-system-related data) relating to a set of industrial automation systems comprising one or more industrial automation systems can be collected. The analytics component can monitor and track operations of the industrial automation systems of the set of industrial automation systems, employee interactions with the industrial automation systems, and/or extrinsic factors (e.g., weather conditions, supplying of materials for products, product demand, transportation costs associated with products, energy costs) with respect to the set of industrial automation systems, etc. Based at least in part on the monitoring and tracking, data (e.g., industrial-automation-system-related data) can be obtained by, migrated, or otherwise received by the cloud platform. The collection component can collect the set of data relating to the set of industrial automation systems. The set of data can comprise data relating to industrial devices, industrial processes, other industrial assets, and/or network-related devices, etc., associated with the one or more industrial automation systems of the set of industrial automation systems. The set of industrial automation systems can be associated with one or more industrial enterprises.” Paragraph 0165; “Exemplary industrial automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.” Paragraph 0107; “The collection component 106 can store the collected data in a data store 108 (e.g., cloud-based data store) of or associated with the analytics component 102 for future data analysis, and/or the analytics component 102 can analyze the data as it is received by the analytics component 102.” Paragraph 0046; “At 1904, the set of data can be stored in a data store. The collection component can facilitate storing the set of data in the data store, wherein the data store can be a cloud-based data store located in the cloud platform.” Paragraph 0167)
transforming the collected data based on provided intelligence; (Strohmanger: “At 1906, the set of data can be analyzed. The analytics management component can access the cloud-based data store and can retrieve, obtain, read the set of data from the cloud-based data store. The analytics management component can analyze the set of data (e.g., perform big data analysis on the set of data) to facilitate determining one or more correlations between respective items of interest associated with the set of industrial automation systems, wherein the respective items of interest can relate to internal factors with respect to the set of industrial automation systems or extrinsic factors with respect to the set of industrial automation systems.” Paragraph 0168)
exploiting the transformed data in the common data repository; (Strohmanger: “At 1908, one or more correlations can be determined between respective items of interest associated with the set of industrial automation systems based at least in part on the results of the data analysis. The analytics management component can determine one or more correlations between respective items of interest associated with the set of industrial automation systems based at least in part on the data analysis results. For example, based at least in part on the data analysis results, the analytics management component can determine that there is a correlation between a first item of interest, e.g., a parameter setting (e.g., a speed parameter value for the motor)) for an industrial device (e.g., motor) of an industrial automation system, and a second item of interest, e.g., product breakage and/or misalignment of products on a conveyor. The respective items of interest, and the determined correlations, also can span across multiple industrial automation systems and/or can relate to extrinsic factors that can be external to an industrial automation system.” Paragraph 0169)
determining a best possible alternative for continued operation of the batch process based on the exploited data; (Strohmanger: “At 1910, one or more recommendations, instructions, and/or notifications can be determined based at least in part on the one or more correlations. Based at least in part on the one or more correlations, the analytics management component can determine one or more changes that can be made in connection with one or more industrial automation systems of the set of industrial automation systems to facilitate improving operation of the set of industrial automation systems. The analytics management component can determine and generate one or more recommendations, instructions, and/or notifications relating to the one or more changes that can be made in connection with one or more industrial automation systems of to facilitate improving operation of the set of industrial automation systems. For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0170)
providing a visualization of the best possible alternative of the batch process using a digital twin; and (Strohmanger: “At 1912, one or more recommendations, instructions, and/or notifications relating to one or more changes that can be made in connection with one or more industrial automation systems, to facilitate improving performance associated with the one or more industrial automation system, can be presented (e.g., communicated, displayed). The analytics component can present the one or more recommendations, instructions, and/or notifications, which can relate to the one or more changes that can be made in connection with one or more industrial automation systems, to a communication device associated with a user or an industrial automation system(s) for consideration or action by the user or the industrial automation system(s). For example, the analytics component can present a notification message to the user (e.g., via the communication device of the user) to facilitate notifying the user of the correlation between the first item of interest and second item of interest and/or the negative impact on system performance (e.g., product breakage and/or misalignment of products on the conveyor) relating to the correlation, a recommendation message to the user (e.g., via the communication device of the user), wherein the recommendation recommends that a change (e.g., adjustment, modification) be made to the parameter setting of the industrial device to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor, or instructions to the motor or a controller associated with the motor to facilitate changing the parameter setting associated with the motor based on the instructions to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0171)
operating the batch process using the determined best possible alternative on a physical twin corresponding to the digital twin. (Strohmanger: “The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control (e.g., control configuration, parameter settings, operations of) the industrial device 110. The industrial device 110 can configure (e.g., re-configure) its parameter settings to change them from the current settings to the modified parameter settings, in response to the received instructions. The industrial device 110 can operate, based at least in part on the modified parameter settings, to facilitate improving the operation of the second industrial process 112 “ paragraph 0055; “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation.” Paragraph 0008; “During operation of a given industrial automation system, users, such as, for example, operators, technicians, maintenance personnel, typically can monitor or manage operations of the industrial automation system, perform maintenance, repairs, or upgrades on the industrial automation system, or perform other tasks in connection with operation of the industrial automation system.” Paragraph 0035; “The analytics management component 118 can determine modified parameter settings for the industrial device 110 that can improve the operation of the second industrial process 112, while still performing in a desired (e.g., suitable, acceptable) manner with respect to the first industrial process 112.” Paragraph 0054)

Claim 5:
The cited prior art describes the method of Claim 1, wherein the best possible alternative is one of: 
re-routing a current product; 
re-scheduling a batch; and (Strohanger: “As another example, based at least in part on a data analysis of collected data, the analytics management component 118 can determine a correlation between an external event, such as unusually high product inventory levels for a particular product in a chain of stores that were identified in recently obtained product inventory data, and an order for the particular product that is scheduled to be serviced using a set of industrial devices 110 associated with an industrial process 112 of the industrial automation system 104 used to produce the particular product. Further, based at least in part on the determined correlation, the analytics management component 118 can determine that servicing the order will result in unnecessarily producing more of the particular product and negatively impacting (e.g., reducing) the amount of revenue generated by the customer associated with the industrial facility. In response to these determinations, the analytics management component 118 can determine a different order for a different product that can and should be serviced using the set of industrial devices 110 instead of the order, and can generate a notification, a recommendation, and/or an instruction that can notify a user of the problems (e.g., undesirably high product inventory levels for the particular product, reduced revenue) associated with servicing the order, recommend running (e.g., servicing) the different order using the set of industrial devices 110 instead of the order, and/or instructing that the different order be serviced on the set of industrial devices 110 instead of the order. The analytics management component 118 can transmit the notification, recommendation, and/or instruction to the user (e.g., via the communication device 120) and/or the industrial automation system 104 for consideration and/or action by the user and/or industrial automation system 104.” Paragraph 0056)
monitoring the batch without altering the batch process in case an issue is naturally resolved.

Claim 6:
The cited prior art describes the method of Claim 5, 
wherein monitoring the batch comprises comparing the exploited data to 
batch quality parameters, (Strohmanger: “The system 100 can comprise an analytics component 102 that can collect a vast array of data (e.g., industrial device related data, industrial process related data, other industrial asset related data, network related data, other data) from industrial automation systems 104, process (and store) such data, perform analytics on such data (e.g., in the cloud), and determine or identify correlations between respective aspects (e.g., between industrial assets, between parameters, or between a portion of an industrial automation system 104 and an extrinsic event(s) or condition(s)) associated with the industrial automation system(s) 104 to facilitate improving operations associated with the industrial automation system(s) 104.” Paragraph 0044)
reference batch trends, (Strohmanger: “For instance, the analytics management component 118 can determine when there is a deviation or a potential for deviation (e.g., a trend towards deviation) from a baseline for a variable in connection with operation of the industrial automation system 104, wherein the deviation or potential for deviation can indicate that the variable is unsuitable (e.g., not optimal, not acceptable, not preferred) or at least has the potential to be or become unsuitable.” Paragraph 0065)
golden batch trends, and (Strohmanger: “To enhance the analysis (e.g., “golden batch” analysis to achieve the “golden batch” for production (e.g., optimal level of production) by the industrial automation system 104), the analytics component 102 can incorporate other types of information, such as user (e.g., employee) behaviors with respect to the industrial automation system 104, the amount of time since an industrial device 110 has been maintained, serviced, repaired, or replaced, etc. For instance, the analytics component 102 can monitor the work of employees in connection with an industrial automation system 104 and can collect (e.g., via the collection component 106) industrial-automation-system-related data relating to the employees and the industrial automation system 104.” Paragraph 0058)
historical data. (Strohmanger: “The analytics management component 1016 can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics of many diverse configurations of industrial assets or asset types at a relatively high degree of granularity and under many different operating contexts. The analytics management component 1016 can use the learned or determined operating characteristics relating to the industrial assets or asset types to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), visualizing information relating to the industrial automation system(s) for a user, determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations associated with the industrial automation system(s) and/or achieving desired goals with respect to the industrial automation system(s), and/or determining and providing notifications, recommendations, or instructions relating to the correlations between the respective items of interest or the determined changes to operations or industrial assets associated with the industrial automation system.” Paragraph 0151)

Claim 8:
The cited prior art describes an apparatus comprising: (Strohmanger: “The subject application relates generally to industrial automation, and, more particularly, to cloud-based analytics for industrial automation.” Paragraph 0001; “Presented herein are various systems, methods, and techniques of the disclosed subject matter that relate to the use of data analysis (e.g., big data analysis) in a cloud platform to facilitate performing analytics on an industrial automation system(s) to improve performance of the industrial automation system(s).” paragraph 0006)
a memory; and (Strohmanger: “In an aspect, the processor component 1030 can be functionally coupled (e.g., through a memory bus) to the data store 1032 in order to store and retrieve data desired to operate and/or confer functionality, at least in part, to the communication component 1002, aggregator component 1004, monitor component 1006, etc., of the analytics component 1000 and/or substantially any other operational aspects of the analytics component 1000.” Paragraph 0130)
a processor operably coupled to the memory, the processor configured to: (Strohmanger: “In an aspect, the processor component 1030 can be functionally coupled (e.g., through a memory bus) to the data store 1032 in order to store and retrieve data desired to operate and/or confer functionality, at least in part, to the communication component 1002, aggregator component 1004, monitor component 1006, etc., of the analytics component 1000 and/or substantially any other operational aspects of the analytics component 1000.” Paragraph 0130)
collect data related to a batch process from different departments within a batch processing facility into a common data repository; (Strohmanger: “At 1902, a set of data (e.g., industrial-automation-system-related data) relating to a set of industrial automation systems comprising one or more industrial automation systems can be collected. The analytics component can monitor and track operations of the industrial automation systems of the set of industrial automation systems, employee interactions with the industrial automation systems, and/or extrinsic factors (e.g., weather conditions, supplying of materials for products, product demand, transportation costs associated with products, energy costs) with respect to the set of industrial automation systems, etc. Based at least in part on the monitoring and tracking, data (e.g., industrial-automation-system-related data) can be obtained by, migrated, or otherwise received by the cloud platform. The collection component can collect the set of data relating to the set of industrial automation systems. The set of data can comprise data relating to industrial devices, industrial processes, other industrial assets, and/or network-related devices, etc., associated with the one or more industrial automation systems of the set of industrial automation systems. The set of industrial automation systems can be associated with one or more industrial enterprises.” Paragraph 0165; “Exemplary industrial automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.” Paragraph 0107; “The collection component 106 can store the collected data in a data store 108 (e.g., cloud-based data store) of or associated with the analytics component 102 for future data analysis, and/or the analytics component 102 can analyze the data as it is received by the analytics component 102.” Paragraph 0046; “At 1904, the set of data can be stored in a data store. The collection component can facilitate storing the set of data in the data store, wherein the data store can be a cloud-based data store located in the cloud platform.” Paragraph 0167)
transform the collected data based on provided intelligence; (Strohmanger: “At 1906, the set of data can be analyzed. The analytics management component can access the cloud-based data store and can retrieve, obtain, read the set of data from the cloud-based data store. The analytics management component can analyze the set of data (e.g., perform big data analysis on the set of data) to facilitate determining one or more correlations between respective items of interest associated with the set of industrial automation systems, wherein the respective items of interest can relate to internal factors with respect to the set of industrial automation systems or extrinsic factors with respect to the set of industrial automation systems.” Paragraph 0168)
exploit the transformed data in the common data repository; (Strohmanger: “At 1908, one or more correlations can be determined between respective items of interest associated with the set of industrial automation systems based at least in part on the results of the data analysis. The analytics management component can determine one or more correlations between respective items of interest associated with the set of industrial automation systems based at least in part on the data analysis results. For example, based at least in part on the data analysis results, the analytics management component can determine that there is a correlation between a first item of interest, e.g., a parameter setting (e.g., a speed parameter value for the motor)) for an industrial device (e.g., motor) of an industrial automation system, and a second item of interest, e.g., product breakage and/or misalignment of products on a conveyor. The respective items of interest, and the determined correlations, also can span across multiple industrial automation systems and/or can relate to extrinsic factors that can be external to an industrial automation system.” Paragraph 0169)
determine a best possible alternative for continued operation of the batch process based on the exploited data; (Strohmanger: “At 1910, one or more recommendations, instructions, and/or notifications can be determined based at least in part on the one or more correlations. Based at least in part on the one or more correlations, the analytics management component can determine one or more changes that can be made in connection with one or more industrial automation systems of the set of industrial automation systems to facilitate improving operation of the set of industrial automation systems. The analytics management component can determine and generate one or more recommendations, instructions, and/or notifications relating to the one or more changes that can be made in connection with one or more industrial automation systems of to facilitate improving operation of the set of industrial automation systems. For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0170)
provide a visualization of the best possible alternative of the batch process using a digital twin; and (Strohmanger: “At 1912, one or more recommendations, instructions, and/or notifications relating to one or more changes that can be made in connection with one or more industrial automation systems, to facilitate improving performance associated with the one or more industrial automation system, can be presented (e.g., communicated, displayed). The analytics component can present the one or more recommendations, instructions, and/or notifications, which can relate to the one or more changes that can be made in connection with one or more industrial automation systems, to a communication device associated with a user or an industrial automation system(s) for consideration or action by the user or the industrial automation system(s). For example, the analytics component can present a notification message to the user (e.g., via the communication device of the user) to facilitate notifying the user of the correlation between the first item of interest and second item of interest and/or the negative impact on system performance (e.g., product breakage and/or misalignment of products on the conveyor) relating to the correlation, a recommendation message to the user (e.g., via the communication device of the user), wherein the recommendation recommends that a change (e.g., adjustment, modification) be made to the parameter setting of the industrial device to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor, or instructions to the motor or a controller associated with the motor to facilitate changing the parameter setting associated with the motor based on the instructions to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0171)
operate the batch process using the determined best possible alternative on a physical twin corresponding to the digital twin. (Strohmanger: “The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control (e.g., control configuration, parameter settings, operations of) the industrial device 110. The industrial device 110 can configure (e.g., re-configure) its parameter settings to change them from the current settings to the modified parameter settings, in response to the received instructions. The industrial device 110 can operate, based at least in part on the modified parameter settings, to facilitate improving the operation of the second industrial process 112 “ paragraph 0055; “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation.” Paragraph 0008; “During operation of a given industrial automation system, users, such as, for example, operators, technicians, maintenance personnel, typically can monitor or manage operations of the industrial automation system, perform maintenance, repairs, or upgrades on the industrial automation system, or perform other tasks in connection with operation of the industrial automation system.” Paragraph 0035; “The analytics management component 118 can determine modified parameter settings for the industrial device 110 that can improve the operation of the second industrial process 112, while still performing in a desired (e.g., suitable, acceptable) manner with respect to the first industrial process 112.” Paragraph 0054)

Claim 12:
The cited prior art describes the apparatus of Claim 8, wherein the best possible alternative is one of: 
re-routing a current product; 
re-scheduling a batch; and (Strohanger: “As another example, based at least in part on a data analysis of collected data, the analytics management component 118 can determine a correlation between an external event, such as unusually high product inventory levels for a particular product in a chain of stores that were identified in recently obtained product inventory data, and an order for the particular product that is scheduled to be serviced using a set of industrial devices 110 associated with an industrial process 112 of the industrial automation system 104 used to produce the particular product. Further, based at least in part on the determined correlation, the analytics management component 118 can determine that servicing the order will result in unnecessarily producing more of the particular product and negatively impacting (e.g., reducing) the amount of revenue generated by the customer associated with the industrial facility. In response to these determinations, the analytics management component 118 can determine a different order for a different product that can and should be serviced using the set of industrial devices 110 instead of the order, and can generate a notification, a recommendation, and/or an instruction that can notify a user of the problems (e.g., undesirably high product inventory levels for the particular product, reduced revenue) associated with servicing the order, recommend running (e.g., servicing) the different order using the set of industrial devices 110 instead of the order, and/or instructing that the different order be serviced on the set of industrial devices 110 instead of the order. The analytics management component 118 can transmit the notification, recommendation, and/or instruction to the user (e.g., via the communication device 120) and/or the industrial automation system 104 for consideration and/or action by the user and/or industrial automation system 104.” Paragraph 0056)
monitoring the batch without altering the batch process in case an issue is naturally resolved.

Claim 13:
The cited prior art describes the apparatus of Claim 12, wherein to monitor the batch, the processor is configured to compare the exploited data to 
batch quality parameters, (Strohmanger: “The system 100 can comprise an analytics component 102 that can collect a vast array of data (e.g., industrial device related data, industrial process related data, other industrial asset related data, network related data, other data) from industrial automation systems 104, process (and store) such data, perform analytics on such data (e.g., in the cloud), and determine or identify correlations between respective aspects (e.g., between industrial assets, between parameters, or between a portion of an industrial automation system 104 and an extrinsic event(s) or condition(s)) associated with the industrial automation system(s) 104 to facilitate improving operations associated with the industrial automation system(s) 104.” Paragraph 0044)
reference batch trends, (Strohmanger: “For instance, the analytics management component 118 can determine when there is a deviation or a potential for deviation (e.g., a trend towards deviation) from a baseline for a variable in connection with operation of the industrial automation system 104, wherein the deviation or potential for deviation can indicate that the variable is unsuitable (e.g., not optimal, not acceptable, not preferred) or at least has the potential to be or become unsuitable.” Paragraph 0065)
golden batch trends, and (Strohmanger: “To enhance the analysis (e.g., “golden batch” analysis to achieve the “golden batch” for production (e.g., optimal level of production) by the industrial automation system 104), the analytics component 102 can incorporate other types of information, such as user (e.g., employee) behaviors with respect to the industrial automation system 104, the amount of time since an industrial device 110 has been maintained, serviced, repaired, or replaced, etc. For instance, the analytics component 102 can monitor the work of employees in connection with an industrial automation system 104 and can collect (e.g., via the collection component 106) industrial-automation-system-related data relating to the employees and the industrial automation system 104.” Paragraph 0058)
historical data. (Strohmanger: “The analytics management component 1016 can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics of many diverse configurations of industrial assets or asset types at a relatively high degree of granularity and under many different operating contexts. The analytics management component 1016 can use the learned or determined operating characteristics relating to the industrial assets or asset types to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), visualizing information relating to the industrial automation system(s) for a user, determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations associated with the industrial automation system(s) and/or achieving desired goals with respect to the industrial automation system(s), and/or determining and providing notifications, recommendations, or instructions relating to the correlations between the respective items of interest or the determined changes to operations or industrial assets associated with the industrial automation system.” Paragraph 0151)

Claim 15:
The cited prior art describes a non-transitory computer readable medium containing instructions that, when executed by at least one processing device, cause the at least one processing device to: (Strohmanger: “The subject application relates generally to industrial automation, and, more particularly, to cloud-based analytics for industrial automation.” Paragraph 0001; “Presented herein are various systems, methods, and techniques of the disclosed subject matter that relate to the use of data analysis (e.g., big data analysis) in a cloud platform to facilitate performing analytics on an industrial automation system(s) to improve performance of the industrial automation system(s).” paragraph 0006; “In an aspect, the processor component 1030 can be functionally coupled (e.g., through a memory bus) to the data store 1032 in order to store and retrieve data desired to operate and/or confer functionality, at least in part, to the communication component 1002, aggregator component 1004, monitor component 1006, etc., of the analytics component 1000 and/or substantially any other operational aspects of the analytics component 1000.” Paragraph 0130; “In this regard, it will also be recognized that the disclosed subject matter includes a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods of the disclosed subject matter.” Paragraph 0207)
collect data related to a batch process from different departments within a batch processing facility into a common data repository; (Strohmanger: “At 1902, a set of data (e.g., industrial-automation-system-related data) relating to a set of industrial automation systems comprising one or more industrial automation systems can be collected. The analytics component can monitor and track operations of the industrial automation systems of the set of industrial automation systems, employee interactions with the industrial automation systems, and/or extrinsic factors (e.g., weather conditions, supplying of materials for products, product demand, transportation costs associated with products, energy costs) with respect to the set of industrial automation systems, etc. Based at least in part on the monitoring and tracking, data (e.g., industrial-automation-system-related data) can be obtained by, migrated, or otherwise received by the cloud platform. The collection component can collect the set of data relating to the set of industrial automation systems. The set of data can comprise data relating to industrial devices, industrial processes, other industrial assets, and/or network-related devices, etc., associated with the one or more industrial automation systems of the set of industrial automation systems. The set of industrial automation systems can be associated with one or more industrial enterprises.” Paragraph 0165; “Exemplary industrial automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., proportional-integral-derivative (PID) control systems), or discrete control systems.” Paragraph 0107; “The collection component 106 can store the collected data in a data store 108 (e.g., cloud-based data store) of or associated with the analytics component 102 for future data analysis, and/or the analytics component 102 can analyze the data as it is received by the analytics component 102.” Paragraph 0046; “At 1904, the set of data can be stored in a data store. The collection component can facilitate storing the set of data in the data store, wherein the data store can be a cloud-based data store located in the cloud platform.” Paragraph 0167)
transform the collected data based on provided intelligence; (Strohmanger: “At 1906, the set of data can be analyzed. The analytics management component can access the cloud-based data store and can retrieve, obtain, read the set of data from the cloud-based data store. The analytics management component can analyze the set of data (e.g., perform big data analysis on the set of data) to facilitate determining one or more correlations between respective items of interest associated with the set of industrial automation systems, wherein the respective items of interest can relate to internal factors with respect to the set of industrial automation systems or extrinsic factors with respect to the set of industrial automation systems.” Paragraph 0168)
exploit the transformed data in the common data repository; (Strohmanger: “At 1908, one or more correlations can be determined between respective items of interest associated with the set of industrial automation systems based at least in part on the results of the data analysis. The analytics management component can determine one or more correlations between respective items of interest associated with the set of industrial automation systems based at least in part on the data analysis results. For example, based at least in part on the data analysis results, the analytics management component can determine that there is a correlation between a first item of interest, e.g., a parameter setting (e.g., a speed parameter value for the motor)) for an industrial device (e.g., motor) of an industrial automation system, and a second item of interest, e.g., product breakage and/or misalignment of products on a conveyor. The respective items of interest, and the determined correlations, also can span across multiple industrial automation systems and/or can relate to extrinsic factors that can be external to an industrial automation system.” Paragraph 0169)
determine a best possible alternative for continued operation of the batch process based on the exploited data; (Strohmanger: “At 1910, one or more recommendations, instructions, and/or notifications can be determined based at least in part on the one or more correlations. Based at least in part on the one or more correlations, the analytics management component can determine one or more changes that can be made in connection with one or more industrial automation systems of the set of industrial automation systems to facilitate improving operation of the set of industrial automation systems. The analytics management component can determine and generate one or more recommendations, instructions, and/or notifications relating to the one or more changes that can be made in connection with one or more industrial automation systems of to facilitate improving operation of the set of industrial automation systems. For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0170)
provide a visualization of the best possible alternative of the batch process using a digital twin; and (Strohmanger: “At 1912, one or more recommendations, instructions, and/or notifications relating to one or more changes that can be made in connection with one or more industrial automation systems, to facilitate improving performance associated with the one or more industrial automation system, can be presented (e.g., communicated, displayed). The analytics component can present the one or more recommendations, instructions, and/or notifications, which can relate to the one or more changes that can be made in connection with one or more industrial automation systems, to a communication device associated with a user or an industrial automation system(s) for consideration or action by the user or the industrial automation system(s). For example, the analytics component can present a notification message to the user (e.g., via the communication device of the user) to facilitate notifying the user of the correlation between the first item of interest and second item of interest and/or the negative impact on system performance (e.g., product breakage and/or misalignment of products on the conveyor) relating to the correlation, a recommendation message to the user (e.g., via the communication device of the user), wherein the recommendation recommends that a change (e.g., adjustment, modification) be made to the parameter setting of the industrial device to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor, or instructions to the motor or a controller associated with the motor to facilitate changing the parameter setting associated with the motor based on the instructions to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0171)
operate the batch process using the determined best possible alternative on a physical twin corresponding to the digital twin. (Strohmanger: “The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control (e.g., control configuration, parameter settings, operations of) the industrial device 110. The industrial device 110 can configure (e.g., re-configure) its parameter settings to change them from the current settings to the modified parameter settings, in response to the received instructions. The industrial device 110 can operate, based at least in part on the modified parameter settings, to facilitate improving the operation of the second industrial process 112 “ paragraph 0055; “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation.” Paragraph 0008; “During operation of a given industrial automation system, users, such as, for example, operators, technicians, maintenance personnel, typically can monitor or manage operations of the industrial automation system, perform maintenance, repairs, or upgrades on the industrial automation system, or perform other tasks in connection with operation of the industrial automation system.” Paragraph 0035; “The analytics management component 118 can determine modified parameter settings for the industrial device 110 that can improve the operation of the second industrial process 112, while still performing in a desired (e.g., suitable, acceptable) manner with respect to the first industrial process 112.” Paragraph 0054)

Claim 19:
The cited prior art describes the non-transitory computer readable medium of Claim 15, wherein the best possible alternative is one of: 
re-routing a current product; 
re-scheduling a batch; and (Strohanger: “As another example, based at least in part on a data analysis of collected data, the analytics management component 118 can determine a correlation between an external event, such as unusually high product inventory levels for a particular product in a chain of stores that were identified in recently obtained product inventory data, and an order for the particular product that is scheduled to be serviced using a set of industrial devices 110 associated with an industrial process 112 of the industrial automation system 104 used to produce the particular product. Further, based at least in part on the determined correlation, the analytics management component 118 can determine that servicing the order will result in unnecessarily producing more of the particular product and negatively impacting (e.g., reducing) the amount of revenue generated by the customer associated with the industrial facility. In response to these determinations, the analytics management component 118 can determine a different order for a different product that can and should be serviced using the set of industrial devices 110 instead of the order, and can generate a notification, a recommendation, and/or an instruction that can notify a user of the problems (e.g., undesirably high product inventory levels for the particular product, reduced revenue) associated with servicing the order, recommend running (e.g., servicing) the different order using the set of industrial devices 110 instead of the order, and/or instructing that the different order be serviced on the set of industrial devices 110 instead of the order. The analytics management component 118 can transmit the notification, recommendation, and/or instruction to the user (e.g., via the communication device 120) and/or the industrial automation system 104 for consideration and/or action by the user and/or industrial automation system 104.” Paragraph 0056)
monitoring the batch without altering the batch process in case an issue is naturally resolved.

Claim 20:
The cited prior art describes the non-transitory computer readable medium of Claim 19, wherein the instructions to monitor the batch comprise instructions to compare the exploited data to 
batch quality parameters, (Strohmanger: “The system 100 can comprise an analytics component 102 that can collect a vast array of data (e.g., industrial device related data, industrial process related data, other industrial asset related data, network related data, other data) from industrial automation systems 104, process (and store) such data, perform analytics on such data (e.g., in the cloud), and determine or identify correlations between respective aspects (e.g., between industrial assets, between parameters, or between a portion of an industrial automation system 104 and an extrinsic event(s) or condition(s)) associated with the industrial automation system(s) 104 to facilitate improving operations associated with the industrial automation system(s) 104.” Paragraph 0044)
reference batch trends, (Strohmanger: “For instance, the analytics management component 118 can determine when there is a deviation or a potential for deviation (e.g., a trend towards deviation) from a baseline for a variable in connection with operation of the industrial automation system 104, wherein the deviation or potential for deviation can indicate that the variable is unsuitable (e.g., not optimal, not acceptable, not preferred) or at least has the potential to be or become unsuitable.” Paragraph 0065)
golden batch trends, and (Strohmanger: “To enhance the analysis (e.g., “golden batch” analysis to achieve the “golden batch” for production (e.g., optimal level of production) by the industrial automation system 104), the analytics component 102 can incorporate other types of information, such as user (e.g., employee) behaviors with respect to the industrial automation system 104, the amount of time since an industrial device 110 has been maintained, serviced, repaired, or replaced, etc. For instance, the analytics component 102 can monitor the work of employees in connection with an industrial automation system 104 and can collect (e.g., via the collection component 106) industrial-automation-system-related data relating to the employees and the industrial automation system 104.” Paragraph 0058)
historical data. (Strohmanger: “The analytics management component 1016 can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics of many diverse configurations of industrial assets or asset types at a relatively high degree of granularity and under many different operating contexts. The analytics management component 1016 can use the learned or determined operating characteristics relating to the industrial assets or asset types to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), visualizing information relating to the industrial automation system(s) for a user, determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations associated with the industrial automation system(s) and/or achieving desired goals with respect to the industrial automation system(s), and/or determining and providing notifications, recommendations, or instructions relating to the correlations between the respective items of interest or the determined changes to operations or industrial assets associated with the industrial automation system.” Paragraph 0151)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0274558 (Strohmenger) in view of U.S. Patent Application Publication No. 2014/0337429 (Asenjo).


Claim 2:
Strohmanger does not explicitly describe the seamless data integration as described below.  However, Asenjo teaches the seamless data integration as described below.  
The cited prior art describes the method of Claim 1, further comprising: 
developing a seamless data integration between the different departments and the common data repository using a common format and structure for the data; and (Asenjo: “To facilitate collective analysis of industrial data from multiple disparate sources (e.g., different customers, devices, supply chain entities, and industries), one or more embodiments can facilitate normalization of some or all of the gathered industrial data so that dependencies and correlations across data sets can be identified. For example, automation devices or cloud gateways can normalize the industrial data according to a common standard and format prior to moving the data to the cloud. In other embodiments, data normalization can be performed on the cloud side by the analytics service after migration of the data to the cloud platform.” Paragraph 0011; “At 1904, the industrial data is normalized to conform to a standard or format required by a big data analyzer that executes as a service on the cloud platform. At 1906, the normalized data is sent to the cloud platform for storage and/or analysis by the big data analyzer.” Paragraph 0125)
integrating the collected data based on the common format and structure for the data developed by the seamless data integration. (Asenjo: “Accordingly, normalization component 402 can convert a selected subset of the raw data 320 from a native format to the required common format prior to pushing the data to the cloud-based predictive maintenance application. Normalizing the raw data at the industrial device before uploading to the cloud, rather than requiring this transformation to be performed on the cloud, can reduce the amount of processing load on the cloud side. However, in some embodiments, the data may be normalized by the cloud-based application itself, rather than by the normalization component 402 on the industrial device.” Paragraph 0062; “Devices that are components of a given automation system can be described and identified in terms of these hierarchical levels, allowing a common terminology to be used across the entire enterprise to identify devices, machines, and data within the enterprise. In some embodiments, the organizational model can be known to the context component 404, which can stamp the raw data 320 with a hierarchical identification tag that indicates the data's origin within the organizational hierarchy (e.g., Company:Marysville:DieCastArea:#1Headline:LeakTestCell).” Paragraph 0064; “At 1904, the industrial data is normalized to conform to a standard or format required by a big data analyzer that executes as a service on the cloud platform. At 1906, the normalized data is sent to the cloud platform for storage and/or analysis by the big data analyzer.” Paragraph 0125)
One of ordinary skill in the art would have recognized that applying the known technique of Strohmanger, namely, cloud bases analytics for industrial automation, with the known techniques of Asenjo, namely, industrial data analytics in a cloud platform, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Strohmanger to generate recommendations by using analyzing data with the teachings of Asenjo to process data using various techniques would have been recognized by those of ordinary skill in the art as resulting in an improved data analysis and recommendation system (i.e., processing data using various techniques and generating recommendations of Strohmanger based on the teachings of processing data using various techniques in Asenjo).

Claim 3:
Strohmanger does not explicitly describe the provided intelligence as described below.  However, Asenjo teaches the provided intelligence as described below.  
The cited prior art describes the method of Claim 1, wherein the provided intelligence provides differences in levels of abstraction and time granularity required by various programs. (Asenjo: “Asset data 810 can comprise information generated collected or inferred based on data aggregated from multiple industrial devices over time, which can yield a higher asset-level views of industrial systems 816. Example asset data 810 can include performance indicators (KPIs) for the respective assets, asset-level process variables, faults, alarms, etc. Since asset data 810 yields a longer term view of asset characteristics relative to the device and process data, analysis system 814 can leverage asset data 810 to identify operational patterns and correlations unique to each asset, among other types of analysis. The system can use such patterns and correlations, for example, to identify common performance trends as a function of asset configuration for different types of industrial applications.” Paragraph 0081; “System data 812 can comprise collected or inferred information generated based on data aggregated from multiple assets over time. System data 812 can characterize system behavior within a large system of assets, yielding a system-level view of each industrial system 816. System data 812 can also document the particular system configurations in use and industrial operations performed at each industrial system 816.” Paragraph 0082; “Accordingly, analysis component 1106 can identify a subset of the global data stored in BDFM data storage 1102 relating to the asset or asset type, and perform analysis on this subset of data to determine how the asset or asset type performs over time for each of multiple different industries or types of industrial applications. Analysis component 1106 may also determine the operational behavior of the asset over time for each of different sets of operating constraints or parameters (e.g. different ranges of operating temperatures or pressures, different recipe ingredients or ingredient types, etc.).” paragraph 0089)
Strohmanger and Asenjo are combinable for the same rationale as set forth above with respect to claim 2.

Claim 4:
The cited prior art describes the method of Claim 3, wherein exploiting the data includes 
plain versus actual tracking, (Strohmanger: “At 1908, one or more correlations can be determined between respective items of interest associated with the set of industrial automation systems based at least in part on the results of the data analysis. The analytics management component can determine one or more correlations between respective items of interest associated with the set of industrial automation systems based at least in part on the data analysis results. For example, based at least in part on the data analysis results, the analytics management component can determine that there is a correlation between a first item of interest, e.g., a parameter setting (e.g., a speed parameter value for the motor)) for an industrial device (e.g., motor) of an industrial automation system, and a second item of interest, e.g., product breakage and/or misalignment of products on a conveyor. The respective items of interest, and the determined correlations, also can span across multiple industrial automation systems and/or can relate to extrinsic factors that can be external to an industrial automation system.” Paragraph 0169; “The analytics component 102 can monitor or track the operation of the industrial automation system 104, including monitoring and tracking the respective operations of respective industrial devices 110, industrial processes 112, industrial assets 114, and/or network-related devices of the network component 116, and monitoring and tracking the configuration of the industrial automation system 104.” Paragraph 0049; “In some implementations, the analytics component 102 can monitor and track operations of the industrial automation system(s) 104 over time, and collect and store data (e.g., via the collection component 106 and data store 108, respectively) relating to such monitoring and tracking.” Paragraph 0064)
supply chain forecasting, (Strohmanger: “In response to these determinations, the analytics management component 118 can determine that the industrial process should be modified to a different industrial process that does not use or uses less of the ingredient to produce a different product than the industrial process used to produce the particular product, to facilitate compensating for the negative impact (e.g., process interruption or downtime) or at least potential negative impact on the industrial process that may result from the negative affect or potential negative affect on the supply of the ingredient due to the forecasted weather condition. The analytics management component 118 can generate a notification, a recommendation, and/or an instruction that can notify a user of the problem or potential problem with the supply of the ingredient and its negative impact or potential negative impact on the production of the particular product, recommend modifying the industrial process to a different industrial process to produce a different product, and/or instructing that the industrial process be modified to a different industrial process to produce a different product.” Paragraph 0057)
retrospective analysis, (Strohmanger: “The analytics management component 1016 can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics of many diverse configurations of industrial assets or asset types at a relatively high degree of granularity and under many different operating contexts. The analytics management component 1016 can use the learned or determined operating characteristics relating to the industrial assets or asset types to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), visualizing information relating to the industrial automation system(s) for a user, determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations associated with the industrial automation system(s) and/or achieving desired goals with respect to the industrial automation system(s), and/or determining and providing notifications, recommendations, or instructions relating to the correlations between the respective items of interest or the determined changes to operations or industrial assets associated with the industrial automation system.” Paragraph 0151)
what-if scenarios, and (Strohmanger: “At 1910, one or more recommendations, instructions, and/or notifications can be determined based at least in part on the one or more correlations. Based at least in part on the one or more correlations, the analytics management component can determine one or more changes that can be made in connection with one or more industrial automation systems of the set of industrial automation systems to facilitate improving operation of the set of industrial automation systems. The analytics management component can determine and generate one or more recommendations, instructions, and/or notifications relating to the one or more changes that can be made in connection with one or more industrial automation systems of to facilitate improving operation of the set of industrial automation systems. For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0170)
further reporting and advanced analytics. (Strohmanger: “The analytics system 1702 and modeler system 1704 also can collect product resource information and maintain (e.g., store) the product resource information in the cloud-based product resource data store 1710. In general, the product resource data store 1710 can maintain up-to-date information relating to specific industrial devices or other vendor products in connection with industrial automation systems. Product data stored in the product resource data store 1710 can be administered by the analytics system 1702 and/or modeler system 1704 and/or one or more product vendors or OEMs. Exemplary device-specific data maintained by the product resource data store 1710 can include product serial numbers, most recent firmware revisions, preferred device configuration settings and/or software for a given type of industrial application, or other such vendor-provided information.” Paragraph 0153)

Claim 9:
Strohmanger does not explicitly describe the seamless data integration as described below.  However, Asenjo teaches the seamless data integration as described below.  
The cited prior art describes the apparatus of Claim 8, wherein the processor is further configured to: 
develop a seamless data integration between the different departments and the common data repository using a common format and structure for the data; and (Asenjo: “To facilitate collective analysis of industrial data from multiple disparate sources (e.g., different customers, devices, supply chain entities, and industries), one or more embodiments can facilitate normalization of some or all of the gathered industrial data so that dependencies and correlations across data sets can be identified. For example, automation devices or cloud gateways can normalize the industrial data according to a common standard and format prior to moving the data to the cloud. In other embodiments, data normalization can be performed on the cloud side by the analytics service after migration of the data to the cloud platform.” Paragraph 0011; “At 1904, the industrial data is normalized to conform to a standard or format required by a big data analyzer that executes as a service on the cloud platform. At 1906, the normalized data is sent to the cloud platform for storage and/or analysis by the big data analyzer.” Paragraph 0125)
integrate the collected data based on the common format and structure for the data developed by the seamless data integration. (Asenjo: “Accordingly, normalization component 402 can convert a selected subset of the raw data 320 from a native format to the required common format prior to pushing the data to the cloud-based predictive maintenance application. Normalizing the raw data at the industrial device before uploading to the cloud, rather than requiring this transformation to be performed on the cloud, can reduce the amount of processing load on the cloud side. However, in some embodiments, the data may be normalized by the cloud-based application itself, rather than by the normalization component 402 on the industrial device.” Paragraph 0062; “Devices that are components of a given automation system can be described and identified in terms of these hierarchical levels, allowing a common terminology to be used across the entire enterprise to identify devices, machines, and data within the enterprise. In some embodiments, the organizational model can be known to the context component 404, which can stamp the raw data 320 with a hierarchical identification tag that indicates the data's origin within the organizational hierarchy (e.g., Company:Marysville:DieCastArea:#1Headline:LeakTestCell).” Paragraph 0064; “At 1904, the industrial data is normalized to conform to a standard or format required by a big data analyzer that executes as a service on the cloud platform. At 1906, the normalized data is sent to the cloud platform for storage and/or analysis by the big data analyzer.” Paragraph 0125)
Strohmanger and Asenjo are combinable for the same rationale as set forth above with respect to claim 2.

Claim 10:
Strohmanger does not explicitly describe the provided intelligence as described below.  However, Asenjo teaches the provided intelligence as described below.  
The cited prior art describes the apparatus of Claim 8, wherein the provided intelligence provides differences in levels of abstraction and time granularity required by various programs. (Asenjo: “Asset data 810 can comprise information generated collected or inferred based on data aggregated from multiple industrial devices over time, which can yield a higher asset-level views of industrial systems 816. Example asset data 810 can include performance indicators (KPIs) for the respective assets, asset-level process variables, faults, alarms, etc. Since asset data 810 yields a longer term view of asset characteristics relative to the device and process data, analysis system 814 can leverage asset data 810 to identify operational patterns and correlations unique to each asset, among other types of analysis. The system can use such patterns and correlations, for example, to identify common performance trends as a function of asset configuration for different types of industrial applications.” Paragraph 0081; “System data 812 can comprise collected or inferred information generated based on data aggregated from multiple assets over time. System data 812 can characterize system behavior within a large system of assets, yielding a system-level view of each industrial system 816. System data 812 can also document the particular system configurations in use and industrial operations performed at each industrial system 816.” Paragraph 0082; “Accordingly, analysis component 1106 can identify a subset of the global data stored in BDFM data storage 1102 relating to the asset or asset type, and perform analysis on this subset of data to determine how the asset or asset type performs over time for each of multiple different industries or types of industrial applications. Analysis component 1106 may also determine the operational behavior of the asset over time for each of different sets of operating constraints or parameters (e.g. different ranges of operating temperatures or pressures, different recipe ingredients or ingredient types, etc.).” paragraph 0089)
Strohmanger and Asenjo are combinable for the same rationale as set forth above with respect to claim 2.

Claim 11:
The cited prior art describes the apparatus of Claim 10, wherein to exploit the data, the processor is configured to 
perform plain versus actual tracking, (Strohmanger: “At 1908, one or more correlations can be determined between respective items of interest associated with the set of industrial automation systems based at least in part on the results of the data analysis. The analytics management component can determine one or more correlations between respective items of interest associated with the set of industrial automation systems based at least in part on the data analysis results. For example, based at least in part on the data analysis results, the analytics management component can determine that there is a correlation between a first item of interest, e.g., a parameter setting (e.g., a speed parameter value for the motor)) for an industrial device (e.g., motor) of an industrial automation system, and a second item of interest, e.g., product breakage and/or misalignment of products on a conveyor. The respective items of interest, and the determined correlations, also can span across multiple industrial automation systems and/or can relate to extrinsic factors that can be external to an industrial automation system.” Paragraph 0169; “The analytics component 102 can monitor or track the operation of the industrial automation system 104, including monitoring and tracking the respective operations of respective industrial devices 110, industrial processes 112, industrial assets 114, and/or network-related devices of the network component 116, and monitoring and tracking the configuration of the industrial automation system 104.” Paragraph 0049; “In some implementations, the analytics component 102 can monitor and track operations of the industrial automation system(s) 104 over time, and collect and store data (e.g., via the collection component 106 and data store 108, respectively) relating to such monitoring and tracking.” Paragraph 0064)
supply chain forecasting, (Strohmanger: “In response to these determinations, the analytics management component 118 can determine that the industrial process should be modified to a different industrial process that does not use or uses less of the ingredient to produce a different product than the industrial process used to produce the particular product, to facilitate compensating for the negative impact (e.g., process interruption or downtime) or at least potential negative impact on the industrial process that may result from the negative affect or potential negative affect on the supply of the ingredient due to the forecasted weather condition. The analytics management component 118 can generate a notification, a recommendation, and/or an instruction that can notify a user of the problem or potential problem with the supply of the ingredient and its negative impact or potential negative impact on the production of the particular product, recommend modifying the industrial process to a different industrial process to produce a different product, and/or instructing that the industrial process be modified to a different industrial process to produce a different product.” Paragraph 0057)
retrospective analysis, (Strohmanger: “The analytics management component 1016 can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics of many diverse configurations of industrial assets or asset types at a relatively high degree of granularity and under many different operating contexts. The analytics management component 1016 can use the learned or determined operating characteristics relating to the industrial assets or asset types to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), visualizing information relating to the industrial automation system(s) for a user, determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations associated with the industrial automation system(s) and/or achieving desired goals with respect to the industrial automation system(s), and/or determining and providing notifications, recommendations, or instructions relating to the correlations between the respective items of interest or the determined changes to operations or industrial assets associated with the industrial automation system.” Paragraph 0151)
what-if scenarios, and (Strohmanger: “At 1910, one or more recommendations, instructions, and/or notifications can be determined based at least in part on the one or more correlations. Based at least in part on the one or more correlations, the analytics management component can determine one or more changes that can be made in connection with one or more industrial automation systems of the set of industrial automation systems to facilitate improving operation of the set of industrial automation systems. The analytics management component can determine and generate one or more recommendations, instructions, and/or notifications relating to the one or more changes that can be made in connection with one or more industrial automation systems of to facilitate improving operation of the set of industrial automation systems. For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0170)
further reporting and advanced analytics. (Strohmanger: “The analytics system 1702 and modeler system 1704 also can collect product resource information and maintain (e.g., store) the product resource information in the cloud-based product resource data store 1710. In general, the product resource data store 1710 can maintain up-to-date information relating to specific industrial devices or other vendor products in connection with industrial automation systems. Product data stored in the product resource data store 1710 can be administered by the analytics system 1702 and/or modeler system 1704 and/or one or more product vendors or OEMs. Exemplary device-specific data maintained by the product resource data store 1710 can include product serial numbers, most recent firmware revisions, preferred device configuration settings and/or software for a given type of industrial application, or other such vendor-provided information.” Paragraph 0153)

Claim 16:
Strohmanger does not explicitly describe the seamless data integration as described below.  However, Asenjo teaches the seamless data integration as described below.  
The cited prior art describes the non-transitory computer readable medium of Claim 15, wherein the instructions further cause the at least one processing device to: 
develop a seamless data integration between the different departments and the common data repository using a common format and structure for the data; and (Asenjo: “To facilitate collective analysis of industrial data from multiple disparate sources (e.g., different customers, devices, supply chain entities, and industries), one or more embodiments can facilitate normalization of some or all of the gathered industrial data so that dependencies and correlations across data sets can be identified. For example, automation devices or cloud gateways can normalize the industrial data according to a common standard and format prior to moving the data to the cloud. In other embodiments, data normalization can be performed on the cloud side by the analytics service after migration of the data to the cloud platform.” Paragraph 0011; “At 1904, the industrial data is normalized to conform to a standard or format required by a big data analyzer that executes as a service on the cloud platform. At 1906, the normalized data is sent to the cloud platform for storage and/or analysis by the big data analyzer.” Paragraph 0125)
integrate the collected data based on the common format and structure for the data developed by the seamless data integration. (Asenjo: “Accordingly, normalization component 402 can convert a selected subset of the raw data 320 from a native format to the required common format prior to pushing the data to the cloud-based predictive maintenance application. Normalizing the raw data at the industrial device before uploading to the cloud, rather than requiring this transformation to be performed on the cloud, can reduce the amount of processing load on the cloud side. However, in some embodiments, the data may be normalized by the cloud-based application itself, rather than by the normalization component 402 on the industrial device.” Paragraph 0062; “Devices that are components of a given automation system can be described and identified in terms of these hierarchical levels, allowing a common terminology to be used across the entire enterprise to identify devices, machines, and data within the enterprise. In some embodiments, the organizational model can be known to the context component 404, which can stamp the raw data 320 with a hierarchical identification tag that indicates the data's origin within the organizational hierarchy (e.g., Company:Marysville:DieCastArea:#1Headline:LeakTestCell).” Paragraph 0064; “At 1904, the industrial data is normalized to conform to a standard or format required by a big data analyzer that executes as a service on the cloud platform. At 1906, the normalized data is sent to the cloud platform for storage and/or analysis by the big data analyzer.” Paragraph 0125)
Strohmanger and Asenjo are combinable for the same rationale as set forth above with respect to claim 2.

Claim 17:
Strohmanger does not explicitly describe the provided intelligence as described below.  However, Asenjo teaches the provided intelligence as described below.  
The cited prior art describes the non-transitory computer readable medium of Claim 15, wherein the provided intelligence provides differences in levels of abstraction and time granularity required by various programs. (Asenjo: “Asset data 810 can comprise information generated collected or inferred based on data aggregated from multiple industrial devices over time, which can yield a higher asset-level views of industrial systems 816. Example asset data 810 can include performance indicators (KPIs) for the respective assets, asset-level process variables, faults, alarms, etc. Since asset data 810 yields a longer term view of asset characteristics relative to the device and process data, analysis system 814 can leverage asset data 810 to identify operational patterns and correlations unique to each asset, among other types of analysis. The system can use such patterns and correlations, for example, to identify common performance trends as a function of asset configuration for different types of industrial applications.” Paragraph 0081; “System data 812 can comprise collected or inferred information generated based on data aggregated from multiple assets over time. System data 812 can characterize system behavior within a large system of assets, yielding a system-level view of each industrial system 816. System data 812 can also document the particular system configurations in use and industrial operations performed at each industrial system 816.” Paragraph 0082; “Accordingly, analysis component 1106 can identify a subset of the global data stored in BDFM data storage 1102 relating to the asset or asset type, and perform analysis on this subset of data to determine how the asset or asset type performs over time for each of multiple different industries or types of industrial applications. Analysis component 1106 may also determine the operational behavior of the asset over time for each of different sets of operating constraints or parameters (e.g. different ranges of operating temperatures or pressures, different recipe ingredients or ingredient types, etc.).” paragraph 0089)
Strohmanger and Asenjo are combinable for the same rationale as set forth above with respect to claim 2.

Claim 18:
The cited prior art describes the non-transitory computer readable medium of Claim 17, wherein the instructions to exploit the data comprise instructions to perform
plain versus actual tracking, (Strohmanger: “At 1908, one or more correlations can be determined between respective items of interest associated with the set of industrial automation systems based at least in part on the results of the data analysis. The analytics management component can determine one or more correlations between respective items of interest associated with the set of industrial automation systems based at least in part on the data analysis results. For example, based at least in part on the data analysis results, the analytics management component can determine that there is a correlation between a first item of interest, e.g., a parameter setting (e.g., a speed parameter value for the motor)) for an industrial device (e.g., motor) of an industrial automation system, and a second item of interest, e.g., product breakage and/or misalignment of products on a conveyor. The respective items of interest, and the determined correlations, also can span across multiple industrial automation systems and/or can relate to extrinsic factors that can be external to an industrial automation system.” Paragraph 0169; “The analytics component 102 can monitor or track the operation of the industrial automation system 104, including monitoring and tracking the respective operations of respective industrial devices 110, industrial processes 112, industrial assets 114, and/or network-related devices of the network component 116, and monitoring and tracking the configuration of the industrial automation system 104.” Paragraph 0049; “In some implementations, the analytics component 102 can monitor and track operations of the industrial automation system(s) 104 over time, and collect and store data (e.g., via the collection component 106 and data store 108, respectively) relating to such monitoring and tracking.” Paragraph 0064)
supply chain forecasting, (Strohmanger: “In response to these determinations, the analytics management component 118 can determine that the industrial process should be modified to a different industrial process that does not use or uses less of the ingredient to produce a different product than the industrial process used to produce the particular product, to facilitate compensating for the negative impact (e.g., process interruption or downtime) or at least potential negative impact on the industrial process that may result from the negative affect or potential negative affect on the supply of the ingredient due to the forecasted weather condition. The analytics management component 118 can generate a notification, a recommendation, and/or an instruction that can notify a user of the problem or potential problem with the supply of the ingredient and its negative impact or potential negative impact on the production of the particular product, recommend modifying the industrial process to a different industrial process to produce a different product, and/or instructing that the industrial process be modified to a different industrial process to produce a different product.” Paragraph 0057)
retrospective analysis, (Strohmanger: “The analytics management component 1016 can leverage (e.g., use) a large amount of historical data relating to the asset or asset type that has been gathered (e.g., collected and/or aggregated) from many different industrial automation systems to facilitate learning or determining common operating characteristics of many diverse configurations of industrial assets or asset types at a relatively high degree of granularity and under many different operating contexts. The analytics management component 1016 can use the learned or determined operating characteristics relating to the industrial assets or asset types to facilitate determining correlations between respective items of interest associated with an industrial automation system(s), visualizing information relating to the industrial automation system(s) for a user, determining changes to operations or industrial assets associated with the industrial automation system(s) that can facilitate improving operations associated with the industrial automation system(s) and/or achieving desired goals with respect to the industrial automation system(s), and/or determining and providing notifications, recommendations, or instructions relating to the correlations between the respective items of interest or the determined changes to operations or industrial assets associated with the industrial automation system.” Paragraph 0151)
what-if scenarios, and (Strohmanger: “At 1910, one or more recommendations, instructions, and/or notifications can be determined based at least in part on the one or more correlations. Based at least in part on the one or more correlations, the analytics management component can determine one or more changes that can be made in connection with one or more industrial automation systems of the set of industrial automation systems to facilitate improving operation of the set of industrial automation systems. The analytics management component can determine and generate one or more recommendations, instructions, and/or notifications relating to the one or more changes that can be made in connection with one or more industrial automation systems of to facilitate improving operation of the set of industrial automation systems. For example, based at least in part on the determined correlation between the first item of interest and the second item of interest, the analytics management component can determine a change (e.g., adjustment, modification) that can be made to the parameter setting of the industrial device (e.g., to slow the motor down) to facilitate reducing or minimizing product breakage and/or misalignment of products on the conveyor.” Paragraph 0170)
further reporting and advanced analytics. (Strohmanger: “The analytics system 1702 and modeler system 1704 also can collect product resource information and maintain (e.g., store) the product resource information in the cloud-based product resource data store 1710. In general, the product resource data store 1710 can maintain up-to-date information relating to specific industrial devices or other vendor products in connection with industrial automation systems. Product data stored in the product resource data store 1710 can be administered by the analytics system 1702 and/or modeler system 1704 and/or one or more product vendors or OEMs. Exemplary device-specific data maintained by the product resource data store 1710 can include product serial numbers, most recent firmware revisions, preferred device configuration settings and/or software for a given type of industrial application, or other such vendor-provided information.” Paragraph 0153)


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0274558 (Strohmenger) in view of U.S. Patent Application Publication No. 2012/0173299 (McMullin).


Claim 7:
The cited prior art describes the method of Claim 1, further comprising: 
displaying other possible alternatives to a user interface; (Strohmanger: “At 1912, one or more recommendations, instructions, and/or notifications relating to one or more changes that can be made in connection with one or more industrial automation systems, to facilitate improving performance associated with the one or more industrial automation system, can be presented (e.g., communicated, displayed). The analytics component can present the one or more recommendations, instructions, and/or notifications, which can relate to the one or more changes that can be made in connection with one or more industrial automation systems, to a communication device associated with a user or an industrial automation system(s) for consideration or action by the user or the industrial automation system(s).” paragraph 0171)

Strohmanger does not explicitly describe the receiving a user selection as described below.  However, McMullin teaches the receiving a user selection as described below.  
receiving a selection of one of the other possible alternatives; and (McMullin: “One of the correction scenarios is selected 330 from the plurality of correction scenarios based at least in part on a total cost of the first correction scenario. In one embodiment, the correction scenarios are presented to user 230 by client device 220, and client device 220 transmits to production control device 210 a selection of one correction scenario by user 230.” Paragraph 0038)
operating the batch process using the selected one of the other possible alternatives. (McMullin: “Production control device 210 schedules 335 a maintenance task based on the first correction scenario. For example, production control device 210 may submit a work order to ERP device 215. The maintenance task is scheduled for a time that is approximately equal to (e.g., within 24 hours of) the correction time associated with the first correction scenario. If multiple failures are predicted 315, method 300 may continue with determining 320 correction scenarios for the next production asset failure.” Paragraph 0039; Strohmanger: “The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control (e.g., control configuration, parameter settings, operations of) the industrial device 110. The industrial device 110 can configure (e.g., re-configure) its parameter settings to change them from the current settings to the modified parameter settings, in response to the received instructions. The industrial device 110 can operate, based at least in part on the modified parameter settings, to facilitate improving the operation of the second industrial process 112 “ paragraph 0055; “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation.” Paragraph 0008; “During operation of a given industrial automation system, users, such as, for example, operators, technicians, maintenance personnel, typically can monitor or manage operations of the industrial automation system, perform maintenance, repairs, or upgrades on the industrial automation system, or perform other tasks in connection with operation of the industrial automation system.” Paragraph 0035; “The analytics management component 118 can determine modified parameter settings for the industrial device 110 that can improve the operation of the second industrial process 112, while still performing in a desired (e.g., suitable, acceptable) manner with respect to the first industrial process 112.” Paragraph 0054)
One of ordinary skill in the art would have recognized that applying the known technique of Strohmanger, namely, cloud bases analytics for industrial automation, with the known techniques of McMullin, namely, predicting failure in a production process, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Strohmanger to generate recommendations by using analyzing data with the teachings of McMullin to receive user selections for a correction process would have been recognized by those of ordinary skill in the art as resulting in an improved data analysis and recommendation system (i.e., generating recommendations using data analytics and presenting user selections of Strohmanger based on the teachings of presenting user selections in McMullin).

Claim 14:
The cited prior art describes the apparatus of Claim 8, wherein the processor is further configured to: 
display other possible alternatives to a user interface; (Strohmanger: “At 1912, one or more recommendations, instructions, and/or notifications relating to one or more changes that can be made in connection with one or more industrial automation systems, to facilitate improving performance associated with the one or more industrial automation system, can be presented (e.g., communicated, displayed). The analytics component can present the one or more recommendations, instructions, and/or notifications, which can relate to the one or more changes that can be made in connection with one or more industrial automation systems, to a communication device associated with a user or an industrial automation system(s) for consideration or action by the user or the industrial automation system(s).” paragraph 0171)

Strohmanger does not explicitly describe the receiving a user selection as described below.  However, McMullin teaches the receiving a user selection as described below.  
receive a selection of one of the other possible alternatives; and (McMullin: “One of the correction scenarios is selected 330 from the plurality of correction scenarios based at least in part on a total cost of the first correction scenario. In one embodiment, the correction scenarios are presented to user 230 by client device 220, and client device 220 transmits to production control device 210 a selection of one correction scenario by user 230.” Paragraph 0038)
operate the batch process using the selected one of the other possible alternatives. (McMullin: “Production control device 210 schedules 335 a maintenance task based on the first correction scenario. For example, production control device 210 may submit a work order to ERP device 215. The maintenance task is scheduled for a time that is approximately equal to (e.g., within 24 hours of) the correction time associated with the first correction scenario. If multiple failures are predicted 315, method 300 may continue with determining 320 correction scenarios for the next production asset failure.” Paragraph 0039; Strohmanger: “The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control (e.g., control configuration, parameter settings, operations of) the industrial device 110. The industrial device 110 can configure (e.g., re-configure) its parameter settings to change them from the current settings to the modified parameter settings, in response to the received instructions. The industrial device 110 can operate, based at least in part on the modified parameter settings, to facilitate improving the operation of the second industrial process 112 “ paragraph 0055; “The analytics component can communicate the notification, recommendation, or instruction to a user associated with the industrial automation system(s) or to the industrial automation system(s) (e.g., to the industrial asset), wherein the user or industrial automation system(s) can consider or take action (e.g., corrective or preventive action) in response to the notification, recommendation, or instruction to facilitate rectifying or avoiding the deviation.” Paragraph 0008; “During operation of a given industrial automation system, users, such as, for example, operators, technicians, maintenance personnel, typically can monitor or manage operations of the industrial automation system, perform maintenance, repairs, or upgrades on the industrial automation system, or perform other tasks in connection with operation of the industrial automation system.” Paragraph 0035; “The analytics management component 118 can determine modified parameter settings for the industrial device 110 that can improve the operation of the second industrial process 112, while still performing in a desired (e.g., suitable, acceptable) manner with respect to the first industrial process 112.” Paragraph 0054)
Strohmanger and McMullin are combinable for the same rationale as set forth above with respect to claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0149981 describes monitoring a chemical plant and taking appropriate control actions to prevent an actual process failure.
U.S. Patent Application Publication No. 2008/0066019 describes providing a graphical view of data collected from a batch process control system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116